Citation Nr: 0637146	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability secondary to service connected disability.

2.  Entitlement to service connection for a left knee 
disability secondary to service-connected disability.

3.  Entitlement to service connection for a right knee 
disability secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from July 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that, in pertinent part, denied claims of entitlement to 
service connection for the veteran's bilateral ankle and knee 
disabilities.  

This case was previously before the Board in April 2001 when 
it was remanded for additional development, and in July 2003 
when it was again remanded for additional development.  By a 
December 2004 rating decision, the Appeals Management Center 
(AMC) granted service connection for a left ankle disability, 
which the AMC treated as an award of the benefit sought on 
appeal.  This issue will consequently no longer be considered 
by the Board.

The veteran has been service connected for paralysis of the 
right common peroneal nerve with foot drop; fracture of the 
pelvis, right acetabulum and inferior ramus of pubis with 
degenerative changes; fracture of the right ulna; and scars 
and lacerations to the anterolateral right thigh and sacral 
area.  The following disabilities have been service-connected 
as secondary to the disabilities listed above:  herniated 
nucleus pulposus of the lumbar spine; and left ankle 
arthritis associated with paralysis and right common peroneal 
nerve with foot drop.

The veteran contends that his right ankle and bilateral knee 
disabilities should be service connected as secondary to his 
service-connected disabilities noted above. 

As noted above, the veteran was service connected for left 
ankle arthritis associated with paralysis, right common 
peroneal nerve with foot drop pursuant to a December 2004 
decision by the VA Appeals Management Center (AMC).  This 
award was based on evidence obtained subsequent to issuance 
of the most recent supplemental statement of the case (SSOC), 
which was sent to the veteran in March 2004.  This evidence, 
which included an August 2004 examination report, included 
pertinent information regarding the veteran's claim of 
service connection for right ankle disability.  Consequently, 
another SSOC is required.  See 19 C.F.R. § 19.31(b) (2006).

Pursuant to the Board's remands in April 2001 and July 2003, 
the veteran was afforded orthopedic examinations of his 
ankles and knees in May 2002, December 2003, and August 2004.  
These examinations produced considerable confusion regarding 
the secondary service connection claims on appeal.  

It appears the confusion may have started with the May 2002 
examination where the examiner believed he was to comment on 
whether any previously service-connected disability was 
caused or made worse by any claimed disabilities.  In item 10 
of his report, the examiner, in response to such a question, 
commented that, if the veteran would wear his foot drop brace 
and his built-up shoe on the right foot in order to stabilize 
his gait, he should not have any problems with his other 
joints.  This statement did not directly address the 
secondary service connection question.  

In his December 2003 examination report, the examiner noted 
that the knees and right ankle were service-connected 
problems, which is not the case and which has caused 
additional difficulty in interpreting his opinion.  While the 
examiner appeared to state that degenerative joint disease of 
the knees, and any problem with the right ankle were causing 
their own problems and were not related to any service-
connected disabilities, he also emphasized that the veteran's 
problems with his knees and right ankle would get better by 
wearing a built-up shoe and foot drop brace, which statement 
implies that there is in fact some relationship between the 
veteran's service-connected paralysis, particularly the need 
to wear appliances, and the veteran's bilateral knee and 
right ankle disorders.   

Because the examiner did not discuss the veteran's left ankle 
in his December 2003 examination report, the file was sent 
back to the examiner for another opinion in August 2004.   He 
opined that, because the right leg is shorter than the left 
leg, additional pressure is being put on the left foot and 
ankle, more than likely as not leading to the degenerative 
joint disease changes.  Based on this opinion, service 
connection was granted for left ankle arthritis associated 
with paralysis, right common peroneal nerve with foot drop.  
Concerning the issue of whether any previously service-
connected disabilities had caused or made worse the veteran's 
right ankle or bilateral knee disorders, the examiner 
repeated his opinion (three times) that if the veteran wore 
his foot drop brace and built-up shoe on the right foot in 
order to stabilize his gait, he should not have any problems 
with the other joints, particularly the left knee and ankle.  
He also included the statement that "these are not service-
connected problems; however, they are made worse by his 
service-connected problems of the right lower extremity.  
But, they could be improved or even alleviated as far as the 
pain is concerned, if he wore his built-up shoe and ankle 
brace, as described above."  This is the closest this 
examiner has come to an opinion that the veteran's bilateral 
knee and right ankle disorders are related to a service-
connected disability.  The examiner's emphasis on the need 
for the veteran to wear his built-up shoe and foot drop brace 
suggests that the problems with his knees and right ankle are 
in fact due to his service-connected problems of the right 
lower extremity.  However, the examiner has simply not been 
clear in his discussion as to the remaining three issues 
concerning the veteran's left and right knees, and his right 
ankle.

Accordingly, the Board will remand this case in order to 
obtain an additional examination and opinion as to the nature 
and severity of any disabilities of the veteran's knees and 
right ankle, and whether those disabilities have been caused 
or made worse by any service-connected disability, and to 
have the RO send the veteran an SSOC as to the remaining 
three issues in this appeal relating to service connection 
for the veteran's knees and right ankle.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified by 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of his right and left 
knees, and his right ankle with a 
different orthopedic specialist.  The 
claims file should be forwarded to the 
examiner for review.  The examiner should 
order any diagnostic tests deemed 
necessary.  The examiner should be asked 
to provide a detailed report assessing 
the nature of any right and left knee, 
and right ankle disability.  An opinion 
should be provided as to whether any 
right or left knee, or right ankle 
disability is caused or made worse by any 
of the veteran's currently service-
connected disabilities.  Consideration 
should specifically be given to whether 
wearing of orthopedic appliances, or the 
failure to wear any appliance that is 
required by service-connected disability, 
has led to the development or worsening 
of any left or right knee or right ankle 
disability.  The examiner should provide 
a detailed rationale for his/her 
opinions.  

3.  Thereafter, take adjudicatory action 
on the veteran's claims for secondary 
service connection.  If any benefit 
sought remains denied, issue the veteran 
and his representative a SSOC, which 
addresses all evidence received since 
issuance of the March 2004 SSOC.  The 
SSOC should include reference to and 
application of 38 C.F.R. § 3.310 (2006) 
and amendments to § 3.310 set forth at 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

